Citation Nr: 0312991	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  00-00 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
fractures of the left ribs, 8-11, currently evaluated as 10 
percent disabling.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left arm injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from April 1945 to January 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In January 2003, the veteran testified before the undersigned 
at the RO in Waco, Texas.  A copy of the hearing transcript 
has been associated with the claims file.  During that 
hearing, the veteran appeared to have raised the issue of 
entitlement to service connection for a "shoulder disorder" 
as secondary to the service-connected fractures of the left 
rib.  As this issue has not been developed for appellate 
review, it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  With respect to the issues finally decided, the RO has 
notified the veteran of the evidence needed to substantiate 
his claims, and has obtained and fully developed all evidence 
necessary for the equitable disposition of the claims.

2.  The veteran's residuals of fractures of the left ribs, 8-
11, are manifested by complaints of pain and tenderness and 
restricted range of motion. 

3.  The veteran's medical records include those that reflect 
a diagnosis of PTSD.

4.  The veteran did not engage in combat.

5.  The non-combat related stressor the veteran claims to 
have caused him to develop PTSD has not been corroborated.

6.  By an unappealed March 1979 determination, the RO denied 
entitlement to service connection for a left arm injury.  

7.  Evidence received since the March 1979 RO determination 
is new, bears directly and substantially upon the claim of 
entitlement to service connection for a left arm injury, and, 
in conjunction with the evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the residuals of fractures of the left ribs, 8-11, are 
not met.  38 U.S.C.A. §§ 1110, 1131, 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.20 (2002), § 4.71a, Diagnostic 
Codes 5003, 5010, 5297 (2002).

2.  PTSD was not incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107, (West Supp. 2002); 38 C.F.R. §§ 
3.303, 3.304 (2002).

3.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for a left arm 
injury.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 
3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

On November 9, 2000, during the pendency of the this appeal, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126).  The VCAA revises VA's obligations in 
two significant ways.  First, VA has a duty to notify a 
claimant of any information and evidence necessary to 
substantiate and complete a claim for VA benefits, as well as 
the development responsibilities of the claimant and of the 
VA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  Second, 
VA has a duty to assist claimants in obtaining evidence 
necessary to substantiate their claims.  See 38 U.S.C.A. 
§ 5103A (West 2002).  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment but not yet final as of 
that date. 

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which was effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  Further, in this regard, 
it is noted that the veteran's request to reopen the claim 
for service connection for a left arm injury was received 
before August 29, 2001.  As such, these regulations, as in 
effect prior to August 29, 2001, are applicable to this 
appeal.

With respect to notice, in the February 1999 rating decision, 
statement of the cases, issued in December 1999 and August 
2002, supplemental statement of the cases, issued in August 
and November 2002, and in a letter to the veteran, dated in 
August 2001, the appellant was informed of VA's development 
activity with respect to the claims for service connection 
for PTSD and entitlement to an increased evaluation for 
service-connected residuals of a fracture of the left ribs.  
As such, the VA duty to notify has been met.  See 
Quartuccio v. Principi, No. 01-997 (U.S. Vet App. June 19, 
2002).  

With regard to the duty to assist, the VCAA provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for VA 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The law 
provides that the assistance provided by VA shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  The veteran's available 
service medical reports are of record, and VA and private 
treatment reports have been obtained.  The veteran was 
afforded VA orthopedic examinations in November 1998 and 
September 2001.  The veteran also gave testimony with respect 
to his claims at a September 1999 RO hearing and before the 
undersigned in January 2003.  In a statement, dated in 
November 2002, the veteran indicated that he had no other 
evidence to submit in support of his claims.  A review of the 
record shows that all pertinent evidence has been obtained.  
The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, a remand of the claims of entitlement to service 
connection for PTSD and entitlement to an increased 
evaluation for residuals of fractures of the left ribs, would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

With respect to the issue of whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for a left arm injury, as indicated in 
the decision below, the Board has determined that new and 
material evidence has been received in order to reopen the 
veteran's claim.  There is no prejudice to the veteran in 
proceeding to consider the claim to reopen.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-394 (1993).



General Service Connection Laws and Regulations

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. § 1110 (West Supp. 2002); 
38 C.F.R. § 3.303 (2002).  

A veteran who served during a period of war, is presumed to 
have been in sound condition except for defects, infirmities 
or disorders noted when examined and accepted for service.  
Clear and unmistakable evidence that the disability 
manifested in service existed before service will rebut the 
presumption.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 
3.304(b) (2002).

A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1)(2002).  Signed 
statements of veterans relating to the origin, or incurrence 
of any disease or injury made in service if against his or 
her own interest is of no force and effect if other data do 
not establish the fact.  Other evidence will be considered as 
though such statement were not of record.  38 C.F.R. § 
3.304(b)(3)(2002).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  It is the Secretary's burden to rebut the 
presumption of in-service aggravation.  See Laposky v. Brown, 
4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).

Where a veteran served 90 days or more during a period of 
war, and arthritis becomes manifest to a degree of 10 percent 
or more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. § 
3.309 (2002); 67 Fed. Reg. 67792-677793 (Nov. 7, 2002) (to be 
codified in pertinent part at 38 C.F.R. § 3.307). 

Increased Evaluation Claim

Factual Background 

Service medical records reflect that when examined for 
service discharge in January 1947, it was noted that the 
veteran had "broken ribs, left side, August 1946."  When 
examined by VA in March 1947, an impression of fracture of 
the 8th, 9th, 10th, 11th, ribs in the mid-axillary line with 
synostosis of the ribs was recorded by the examiner.  

In a March 1979 rating decision, the RO awarded service 
connection for healed fractures of the 8-11th left ribs with 
deformity and assigned a 10 percent evaluation. Turning to 
the more recent evidence of record, a September 1997 VA 
orthopedic examination report reflects that the veteran 
complained of pain in the left rib.  X-rays of the ribs 
revealed old trauma to the lower left ribs.  A diagnosis of 
status-post fracture of the left ribs was recorded by the 
examiner.  

Private treatment reports, dating from 1990 to 1998, reflect 
that the veteran primarily received treatment for unrelated 
disabilities.  These reports do show that the veteran 
complained of pain in the left ribs.  A June 1998 private 
treatment report reflects that X-rays of the ribs and chest 
showed multiple fractured ribs to the left lateral area from 
a previous injury.  It was indicated that the veteran had 
some degenerative joint disease but the location was not 
noted.  

In September 1998, the veteran filed a claim for increase for 
his service-connected healed fractures of the 8-11th left 
ribs with the RO in Waco, Texas.  

When examined by VA in November 1998, the veteran complained 
of intermittent pain in the left chest, which was severe at 
times, and of tenderness and weakness.  The veteran reported 
that he had used a chest brace.  He related that he had not 
worked for the previous twenty five years because he was 
unable to push, pull, lift, or perform any physical 
exertional activities because of the deformity and pain in 
the left chest.  Upon physical evaluation of the chest, the 
veteran had a considerable deformity in the left chest, which 
appeared caved in the left lateral lower part with some 
angulation of the ribs and tenderness over the mid-portion of 
the 8-11th ribs.  There was no malunion, nonunion, loose 
motion, or false joints.  There was also no drainage, edema, 
or painful motion but there was some weakness.  There was no 
evidence of any readness or heat.  No joint appeared to be 
affected.  There were no constitutional signs of bone 
disease.  It was noted that a chest X-ray, performed in July 
1998, revealed healed rib fractures in the left lower 
hemithorax.  X-rays of the ribs, performed in September 1997, 
showed an indication of an old trauma to the lower left ribs.  
A diagnosis of healed fracture of the 8-11th left ribs with 
deformity was recorded by the examiner.  

A September 2001 VA orthopedic examination report reflects 
that the veteran complained of residual pain in the left 
lateral chest wall with localized tenderness.  A physical 
evaluation of the veteran revealed a deformity of the left 
anteriolateral chest wall with skin adhesions to the lower 
ribs.  It was noted that a chest X-ray, dated in March 2001, 
revealed old healed rib fractures of the left lower rib cage.  
A diagnosis of fracture of the left lower rib cage with 
neuralgia was recorded by the examiner.  

Private and VA outpatient reports, dating from 1998-2002, 
reflect that the veteran received treatment for unrelated 
disorders.  An August 2002 report, submitted by R.C., M.D., 
reflects that the veteran had arthritis of the left ribs.  

During a January 2003 hearing before the undersigned at the 
RO in Waco, Texas, the veteran testified that he had trouble 
sleeping because of pressure when he laid down.  He related 
that he only slept on his right side.  The veteran testified 
that he had pain in the area of his ribs, that it hurt to 
move his body and that it restricted motion of his shoulder.  
He testified that he was unable to bend or stoop over because 
of the pain in his left side where his ribs hurt.  He related 
that he had arthritis in his ribs.  The veteran reported that 
he had held various types of jobs but that they were all 
limited by his left rib fractures.  

Analysis

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155 (West 1991); 38 
C.F.R. Part 4.

The veteran's service-connected condition is not specifically 
listed in the rating schedule, and thus it must be rated by 
analogy to another condition in which the functions affected 
and the anatomical localization and symptomatology are 
closely analogous. 38 C.F.R. § 4.20.

The veteran's service-connected residuals of fractures of the 
left ribs, 8-11, have been assigned a 10 percent evaluation 
pursuant to 38 C.F.R. 4.71a, Diagnostic Codes 5010-5297 
(2002).  Under Diagnostic Code 5010, degenerative or 
traumatic arthritis, established by X-ray findings, is rated 
on the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
When there is arthritis with at least some limitation of 
motion, but to a degree which would be noncompensable under a 
limitation- of-motion code, a 10 percent rating will be 
assigned for each affected major joint or group of minor 
joints.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Absent limitation of motion, a 
10 percent rating is warranted for X-ray evidence of 
involvement of 2 more major joints or 2 or more minor joint 
groups; absent limitation of motion, a 20 percent rating is 
warranted for X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups with occasional 
incapacitating exacerbations. 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  In this 
case, there is no actual X-ray evidence of arthritis 
involving the left ribs, 8-11, and there is no involvement of 
2 or more major joints or 2 or more minor joint groups.  A 
higher rating by analogy under this code is not permitted.

The veteran's service-connected residuals of fractures of the 
left ribs, 8-11, may also be evaluated by analogy to removal 
of ribs under Diagnostic Code 5297.  Under that code, a 10 
percent rating is warranted for removal of one rib or 
resection of two or more ribs without regeneration; a 20 
percent rating requires removal of two ribs.  38 C.F.R. § 
4.73, Diagnostic Code 5297.  The medical evidence does not 
show that the veteran has had two ribs removed.  Thus, a 
higher rating under this code is not permitted.

The weight of the evidence establishes that the service-
connected fractures of the 8-11th left ribs with deformity is 
currently no more than 10 percent disabling under any 
analogous diagnostic code.  Since the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim for an increased 
rating must be denied. 38 U.S.C.A. § 5107(b); Gilbert v 
Derwinski, 1 Vet. App. 49 (1990).

Entitlement to service connection for PTSD

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link, or causal nexus, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2002).

Furthermore, if the claimant did not engage in combat with 
the enemy, or the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet App. 283 (1994).  See 
Fossie v. West, 12 Vet. App. 1, 6 (1998), wherein the Court 
stated, "If the veteran engaged in combat, his lay testimony 
regarding stressors will be accepted as conclusive evidence 
of the presence of in-service stressors.  38 U.S.C. 1154(b); 
38 C.F.R. § 3.304(f).  If, however, the veteran was not 
engaged in combat, he must introduce corroborative evidence 
of his claimed in-service stressors."

The veteran contends, in essence, that he has PTSD as a 
result of having run over a three year old child in a truck 
during service in Korea in July 1946.  As the veteran's 
stressor is not related to combat, nor does the appellant 
contend otherwise, the legal criteria outlined above require 
corroborative evidence of the veteran's claimed in-service 
stressor in order to establish service connection for that 
disability.

Regarding the medical evidence relevant to this appeal, there 
are medical records reflecting a diagnosis of PTSD such that 
for purposes of this appeal, it is understood the veteran has 
that disorder.  What is key to the veteran's appeal, however, 
is whether there is evidence that links his current diagnosis 
of PTSD to his military service.  In this regard, of those 
records that reflect a diagnosis of PTSD, almost all of them 
do not include a description of the stressful event that was 
considered to have precipitated that disability.  However, a 
report, dated in December 1999, submitted by S. B. M.A., LPC, 
reflects the veteran was actively involved in therapy to 
resolve problems of sleep disturbance, anxiety and recurrent 
flashbacks related to a "traumatic memory during his service 
in the US Army."  It was noted that the veteran had been 
diagnosed as having PTSD.  This report, however, is the only 
report which relates the veteran's psychiatric complaints, 
not his PTSD, to a "traumatic memory during his service in 
the US Army."  The examiner did not recount, nor apparently 
did the veteran report, the event which caused the 
"traumatic memory."  Even if the "traumatic memory" 
referred to by the examiner in December 1999 was the alleged 
inservice motor vehicle accident claimed by the veteran, 
service records fail to document any such accident and there 
is no mention of the veteran's treatment for any injury 
related thereto.  In view of this, it may not be concluded 
that the event, if any, that the veteran described to this 
examiner has been corroborated.  Accordingly, even if the 
examiner in December 1999 did not qualify her diagnosis of 
PTSD, because this non-combat stressor is not corroborated, 
this report may not be used as a basis for establishing 
service connection for PTSD.  

Since verification of the non-combat stressor is required 
before an award of service connection may be granted, there 
is no basis upon which to establish service connection based 
on these records.  Under the circumstances described above, 
the Board concludes that the record lacks corroborating 
evidence that the non-combat event the veteran claims to have 
caused him to develop PTSD actually occurred.  In this 
regard, the Board notes that the veteran was given an 
opportunity to submit statements from fellow servicemen which 
would corrobate the occurrence of the alleged inservice motor 
vehicle accident during his January 2003 hearing before the 
undersigned at the RO in Waco, Texas.  However, the veteran 
did not submit any additional evidence during or after the 
hearing.  
Absent such evidence, a fundamental requirement for 
establishing service connection for the disability at issue 
has not been met, and the veteran's claim for service 
connection for PTSD must be denied.

New and Material Evidence Claim

Laws and Regulations

In general, RO decisions that are not appealed become final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2002).   The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. §§ 20.200, 20.302 (2002).

Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  Knightly v. Brown, 6 
Vet. App. 200 (1994).  Only evidence presented since the last 
final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In a March 1979 
rating decision, the RO denied entitlement to service 
connection for residuals of a left arm injury.  In reaching 
their determination, the RO concluded that the evidence of 
record demonstrated that the veteran had injured his left 
elbow prior to service and that it had not been aggravated 
therein.  The veteran was informed of this decision by letter 
dated, April 6, 1979, and he did not appeal that decision.  
Accordingly, that determination is final.  38 U.S.C.A. § 
7105.  

Analysis

In reaching their conclusion, the RO in March 1979 relied on 
service medical records, which were negative for any evidence 
of a left arm injury.  Also of record were private and VA 
medical reports, dating from March 1947 to March 1979, 
reflecting that the veteran reported a history of having 
injured his left elbow in childhood and that he had reinjured 
it in service in Korea in August 1946 after a boulder fell 
out of a truck and struck him.  A March 1947 VA 
hospitalization final summary report reflects that a 
diagnosis of deformity, valgus, left elbow, 25 degrees, with 
limitation of extension to 155 degrees was recorded.  When 
examined by VA in February 1974 and March 1979, diagnoses of 
injury to left arm with residuals of loss of approximately 
thirty degrees of normal flexion and enlargement of joints 
(elbow joint) and residuals of a fracture of the left elbow 
with limited motion and function were recorded, respectively.  
However, these reports do not contain an opinion with respect 
to the etiology of the veteran's left arm injury.

In August 1999, the veteran requested that his claim for 
service connection for a left arm injury be reopened.  Since 
the March 1979 rating decision, the veteran has submitted 
treatment reports from R. C., M.D., dated in October 1999, 
June 2000 and February 2002.  A review of these reports 
reflects that Dr. C. concluded that the appellant had 
arthritis of his left arm and left ribs, that he had 
sustained an injury to his 8-11th ribs as well as an injury 
to his left elbow and that his arthritis probably stemmed 
from his prior trauma.  In addition, a September 2001 VA 
orthopedic report reflects that the examiner had reviewed the 
veteran's claims file.  After a review of the claims file, 
the examiner indicated that there was conflicting medical 
evidence of record with respect to the veteran's left arm.  
In this regard, the examiner reported that official service 
medical records, to include service induction and discharge 
physical evaluation reports, revealed no evidence of 
musculoskeletal trauma but that a VA examination, conducted 
within a year of service discharge, revealed a severe 
deformity that should have existed since childhood.  The 
examiner noted that other history indicated immobilization 
for an inordinate length of time which could have contributed 
to the deformity.  Therefore, it was the opinion of the VA 
examiner in September 2001 that "one would tend to error in 
favor of the veteran and support his claim that the blunt 
trauma sustained to the left arm is a source of his current 
problems."  

The aforementioned reports of R. C., M.D. and the September 
2001 VA examination report are new as these reports were not 
previously of record at the time of the RO's denial in March 
1979.  Moreover, this medical evidence is so significant that 
it must be considered in order to fairly decide the merits of 
the claim since it provides medical evidence of a nexus 
between service trauma and the veteran's post-service left 
elbow disability.  Accordingly, reopening of the veteran's 
claim is in order.  The above-cited evidence is clearly 
material to the question of whether the veteran has a left 
elbow disability which is related to events in service, and 
for the purposes of determining materiality, is presumed 
credible.  As such, the veteran's claim is now reopened.  38 
C.F.R. § 3.156(a).


ORDER

Entitlement to an increased evaluation for fractures of the 
left ribs, 8-11, with deformity is denied. 

Service connection for PTSD is denied. 

The Board having determined that new and material evidence 
has been received, reopening of the claim of entitlement to 
service connection for a left arm injury is granted.

REMAND

Having determined that new and material evidence has been 
received to reopen the veteran's claim of entitlement to 
service connection for a left arm injury, the claim must be 
considered on the merits, de novo.  In this regard, 
additional development, to include, but not limited to, a 
clinical opinion as to whether the veteran's current left 
elbow disability is at least as likely as not related to 
service, would be useful in adjudicating the appeal de novo.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file and ensure 
that all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002) are fully complied with and 
satisfied.  In particular, the RO should take 
appropriate action in this case to comply with the 
notice and duty to assist provisions of 38 U.S.C.A. 
§ 5103(a) and (b), to include with regard to the 
one-year period for receipt of additional evidence.  

2.  The RO should contact the veteran and request 
that, if he is aware of additional pertinent 
evidence that has yet to be secured by VA, he 
should either submit the evidence or provide VA 
with the appropriate names and contact information 
so that VA may assist her by requesting that 
evidence.  The veteran should also be advised that 
general assertions as to the existence of 
supporting evidence, without specific information 
that will allow the VA to obtain such evidence, 
will not further his claim.  The RO must obtain and 
associate with the claims file all available 
records identified by the veteran, not already 
associated with the claims file, and in any event 
should attempt to obtain all treatment reports, 
dated in the 1970's, from VA Medical Centers in 
Temple, Marline and Waco, Texas.  In addition, the 
records of the veteran's in-patient treatment at 
the VA hospital in Temple, Texas between 5-12 March 
1947 should be associated with the claims file.  If 
any of the aforementioned reports are not 
available, documentation to this effect must be 
noted in the claims file. 

3.  The RO should afford the veteran a VA 
orthopedic examination addressing the nature, and 
extent of his current disability of the left 
elbow/arm.  The examiner should be provided with 
the veteran's claims file and he or she should 
review it in its entirety in conjunction with the 
examination, and make a notation that review 
occurred  in any report provided.  After evaluating 
the veteran and entering any pertinent diagnosis, 
the examiner should also provide an opinion 
regarding the likelihood the veteran's left 
elbow/arm impairment had its onset prior to 
service, as in a childhood fracture as reported in 
1947 medical records.  In addition the examiner 
should comment on whether the valgus deformity, 
ulnar rotation and atrophy described in the March 
1947 VA medical record could likely have occurred 
entirely after the veteran's service discharge on 
January 28, 1947.  The examiner is also requested 
to include in any current description of the 
veteran's left arm/elbow, a discussion of any 
valgus deformity present; any abnormal rotation of 
the ulna; and the range of motion of the elbow.  
Likewise, he or she should comment on whether 
current findings reflect the left elbow/arm 
condition appears worse, about the same as, or 
better than the condition described in the VA 
records dated in March 1947.  

4.  Then, the RO must review the claims file and 
ensure that all notification and development action 
required by the VCAA is completed.  In particular, 
the RO should ensure that the new notification 
requirements and development procedures contained 
in 38 U.S.C. A. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2002) are fully complied with and 
satisfied.  

5.  Then, the RO should readjudicate the issue of 
entitlement to service connection for a left arm 
disability.  If the determination of this claim 
remains adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case and given an 
appropriate period of time in which to respond 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



